DETAILED ACTION
This office action is in response to the above identified patent application with regards to the amendments filed on 03/04/2021 and RCE filed 4/5/2021.  Claims 1, 3-6, 10-14, and 16-25 are currently pending and being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fuel system” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant case the “fuel system” is being interpreted to cover the structure as discussed in paragraph 30 in addition to “a pilot fuel conduit supplying a fuel flow to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24: recites “wherein the fuel system controls to provide less than 80% of the fuel to the main fuel injector at a high power operating condition of the gas turbine engine.” However Claim limitation “fuel system” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the instant case, valves are disclosed in Paragraph 30 of the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

	Claims 11 and 12: Recite “the fuel system controls to provide between …” and as discussed above the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the instant case valve are disclosed in Paragraph 30 of the specification, but there is no dissuasion on how the valves are operated and controlled at different operating conditions. The specification makes no mention of a controller or scheme that would perform the function of opening/closing the valves to control the fuel flow during different operating conditions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims not specifically addressed above are rejected for their dependence on a claim rejected under 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 6,453,660) in view of Sandelis (US 5,941,076) and further in view of Thomson et al. (US 7,926,744)

Regarding Claim 1: Johnson discloses a fuel nozzle assembly (Figure 2) for a combustor system (Figure 1), comprising:
a fuel nozzle (Annotated Figure I) having:
a pilot swirler (swirlers 54 and 56) defining a pilot air inlet (Annotated Figure I) for an ingress of a pilot swirler airflow (airflow through swirlers 54 and 56), 
a pilot splitter (Annotated Figure I) disposed within the pilot swirler that separates the pilot swirler airflow into two separate airflows (airflow through 54 and 56 are separated), 
a main fuel circuit (Annotated Figure I) for supplying fuel to a main fuel injector, 
a pilot fuel injector (84) (See Figure 2), 
an outer boundary wall (Annotated Figure I) circumferentially surrounding the pilot splitter, an aft end of the outer boundary wall including a heat shield (Annotated Figure I) directly attached thereto, and
(the cavity of Johnson is receives a flow of air), the fuel nozzle outer wall defining a radially outer boundary of the cavity (Annotated Figure I), the cavity formed between and defined by the heat shield and an aft end of the main fuel circuit (Annotated Figure I), and the cavity having a greater dimension in a radial direction than in an axial direction (Annotated Figure I); and
a main mixer (Annotated Figure I) attached to the outlet end portion of the fuel nozzle (Annotated Figure I), the main mixer extending about the outlet radially outward from the fuel nozzle outer wall (Annotated Figure I), the main mixer defining a plurality of inlet apertures  (space between swirlers 98) formed on an outer circumference surface of the main mixer (Annotated Figure I) for an ingress into the main mixer of a main mixer airflow (air flows past swirlers 98), the main mixer further defining a main mixer outlet (98) for an egress from the main mixer of a mixture of the main mixer airflow and fuel injected by the main fuel injector into the main mixer (fuel from injectors 94 and air from swirlers 98).
Johnson does not disclose wherein the heat shield defines a plurality of heat shield apertures for the flow of air to flow from the cavity to an aft surface of the heat shield for film cooling the aft surface,

wherein the main fuel injector comprises a main fuel injection port disposed longitudinally aft, with respect to a centerline axis of the fuel nozzle assembly, of an aft end portion of each of the plurality of main mixer inlet apertures. 
Sandelis teaches that a heat shield (Figure 1) for use in a gas turbine combustion system can have a plurality of apertures (31, see Figure 1) to enable a cooling film to be developed (Col 3 Lines 26-40).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a plurality of heat shield apertures in the heat shield of Johnson as taught by Sandelis to provide a cooling air film (Sandelis Col 3 Lines 26-40). Such an arrangement would result in the flow of air to flow from the cavity to an aft surface of the heat shield for film cooling the aft surface, and a first portion of the plurality of heat shield apertures are located closer to an outer radial end of the heat shield than to an inner radial end of the heat shield, and a second portion of the plurality of heat shield apertures are located closer to the inner radial end of the heat shield than to the outer radial end of the heat shield (multiple rows in the plurality of heat shield apertures would be closer and farther to outer radial ends and inner radial ends of the heat shield).
Thomson teaches wherein a main fuel injector (Figure 4) comprises a main fuel injection port (224a) disposed longitudinally aft, with respect to a centerline axis of the fuel nozzle 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the main fuel injection port longitudinally aft, with respect to a centerline axis of the fuel nozzle assembly, of the aft end portion of each of the plurality of main mixer inlet apertures as taught by Thomson in order to inject the fuel into the cross-flowing air (Thomson Col 6 Lines 17-25).  

    PNG
    media_image1.png
    804
    1238
    media_image1.png
    Greyscale

Annotated Figure I


Regarding Claim 5: Johnson in view of Sandelis and Thomson teaches the nozzle assembly as discussed regarding Claim 1. Johnson further discloses wherein the cavity receives 
Regarding Claim 21: Johnson in view of Sandelis and Thomson teaches the nozzle assembly as discussed regarding Claim 1. Johnson in view of Sandelis and Thomson as discussed regarding claim 1 further teach wherein the plurality of heat shield apertures are angled (the apertures are at an angle) to swirl the flow of air provided through the plurality of heat shield apertures (air flowing out an aperture will create turbulence and swirl).
Regarding Claim 22: Johnson in view of Sandelis and Thomson teaches the nozzle assembly as discussed regarding Claim 1. Johnson further discloses wherein the heat shield defines an aftmost face of the fuel nozzle (Annotated Figure I, the heat shield defines one of the aftmost faces of the fuel nozzle).
Regarding Claim 25: Johnson in view of Sandelis and Thomson teaches the nozzle assembly as discussed regarding Claim 1. Johnson further discloses wherein the main mixer outlet is defined forward of the heat shield (Annotated Fig I).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Sandelis and Thomson as applied to claim 1 above, and further in view of Keller et al. (US 5,101,633).
Regarding Claim 3: Johnson in view of Sandelis and Thomson teaches the fuel nozzle as claimed and discussed regarding Claim 1. Johnson in view of Sandelis and Thomson do not teach the main fuel injection port is angled aft with respect to the centerline axis.

It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to angle the injection port of Johnson at a non-perpendicular angle (angled downstream) with respect to a centerline axis of the fuel nozzle because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (the perpendicular injectors for the angled injectors, compare Figures 1 and 2 of Keller), b) the substituted components and their functions were known in the art (both perpendicular and angled injectors were known, see Figures 1 and 2 of Keller), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (fuel would have egressed from an angled injection port for combustion, as evidenced by Figures 1 and 2 of Keller).  See MPEP 2143 I(B).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Sandelis and Thomson as applied to claim 1, and further in view of McMasters (US 9,188,341).
Regarding Claim 4: Johnson in view of Sandelis and Thomson teaches the nozzle assembly as discussed regarding Claim 1. They do not disclose an additive method of manufacture. McMasters discloses additively manufacturing components for a fuel nozzle (Figure 9). It would have been obvious to one having ordinary skill in the art prior . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Sandelis and Thomson as applied to claim 1, and further in view of Mancini et al. (US 2010/0263382).
Regarding Claim 6: Johnson in view of Sandelis and Thomson teaches the nozzle assembly as discussed regarding Claim 1. They do not disclose wherein the pilot splitter defines a plurality of apertures about a circumference of the pilot splitter.
Mancini teaches that a pilot splitter can define a plurality of apertures about a circumference of the pilot splitter (Figure 6).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a plurality of apertures about a circumference of the pilot splitter of Johnson in view of Sandelis and Thomson to provide cooling for the splitter as taught by Mancini (Mancini ¶ 44).


Claims 10, 16, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 6,453,660) in view of Thomson et al. (US 7,926,744) and further in view of Keller et al. (US 5,101,633).

Regarding Claim 10: Johnson discloses a fuel nozzle assembly (Figure 2) for a combustor system, comprising:
a fuel nozzle (Figure 2) having:
a pilot swirler (54 and 56) defining a pilot air inlet (Annotated Figure I) for an ingress of a pilot swirler airflow (air though swirlers 54 and 56), 
an outlet (Annotated Figure I) for an egress from the fuel nozzle of a mixture of the pilot swirler airflow and fuel, the outlet defined by a fuel nozzle outer wall (Annotated Figure I) in an outlet end portion of the fuel nozzle (Annotated Figure I), a main fuel injector (94), and
a pilot fuel injector (84);
a main mixer (Annotated Figure I) attached to the outlet end portion of the fuel nozzle (Annotated Figure I), the main mixer extending about the outlet (Annotated Figure I), the main mixer defining a plurality of main mixer inlet apertures (openings between swirlers 98) formed on an outer circumference surface of the main mixer for an ingress into the main mixer of a main mixer airflow (air thought swirlers 98), the main mixer further comprising a main mixer wall (Annotated Figure I) spaced radially outward from the fuel nozzle outer wall, the main mixer wall defining a main mixer outlet (Annotated Figure I) for an egress from the main mixer of a mixture of the main mixer airflow and fuel (air from swirlers 98 and fuel from 94); and
a main fuel circuit (Annotated Figure I) for providing fuel to the main mixer, the main fuel circuit comprising a main fuel injection port (94) and an aft end portion of each of the plurality of main mixer inlet apertures (end towards the fuel nozzle outlet), wherein each of the main fuel injector and the pilot fuel injector is receives a portion of a fuel flow provided to the fuel nozzle (the prior art injectors each receive a portion of fuel flow in order to inject it), and 
a centerline axis (Annotated Figure I).

Thomson teaches wherein a main fuel injector (Figure 4) comprises a main fuel injection port disposed longitudinally aft, with respect to a centerline axis of the fuel nozzle assembly, of an aft end portion of each of the plurality of main mixer inlet apertures (the fuel can been seen exiting aft of the radial swirler). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the main fuel injection port longitudinally aft, with respect to a centerline axis of the fuel nozzle assembly, of the aft end portion of each of the plurality of main mixer inlet apertures as taught by Thomson in order to inject the fuel into the cross-flowing air (Thomson Col 6 Lines 17-25).  
Johnson in view of Thomson does not disclose wherein the main fuel injection port is oriented at a non-perpendicular angle with respect to a centerline axis of the fuel nozzle assembly, the centerline axis extending axially along the fuel nozzle assembly.
Keller teaches that fuel injection ports can be oriented at a non-perpendicular angle with respect to a centerline axis of the fuel nozzle assembly (Figure 2). 
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. Teleflex Inc., et al., 82 USPQ2d 1385, 1395 (2007) (citing United States v. Adams, 383 US 39, 50-51 (1966)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to angle the injection port of Johnson in view of Thomson at a non-perpendicular angle with 
Regarding Claim 16: Johnson in view of Thomson and Keller discloses the fuel nozzle as claimed and discussed regarding Claim 10. Johnson in view of Thomson and Keller further teach the main fuel injection port has an inlet end (a injection port has an inlet end) and an outlet end ((an injection port has an outlet end to enable fuel flow, from the inlet to the outlet), and wherein the outlet end is axially oriented aft with respect to the inlet end such that the injection port is angled aft with respect to the centerline axis of the fuel nozzle assembly (the injection port is angled downstream (see Fig 2 of Keller)). 
Regarding Claim 20: Johnson in view of Thomson and Keller discloses the fuel nozzle as claimed and discussed regarding Claim 10. Johnson further discloses the main fuel injection port is angled circumferentially with respect to the centerline axis of the fuel nozzle assembly such that the injection port has an orientation comprising a radial component, a circumferential component, and an axial component (the injection port is a three dimensional object and therefore has a radial component, a circumferential component, and an axial component).
Regarding Claim 23: Johnson in view of Thomson and Keller discloses the fuel nozzle as claimed and discussed regarding Claim 16. Johnson further discloses the fuel nozzle outer 
However, It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to align the aperture of Johnson with the injection port outlet as this would enable fuel to flow out of the outlet (Otherwise the fuel would not exit the fuel nozzle).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Thomson and Keller as applied to claim 10, and further in view of McMasters (US 9,188,341).
Regarding Claim 17: Johnson in view of Thomson and Keller teaches the nozzle assembly as discussed regarding Claim 10. They do not disclose an additive method of manufacture. McMasters discloses additively manufacturing components for a fuel nozzle (Figure 9). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to manufacture the main fuel circuit of Johnson in view of Keller as a unitary component as taught by McMasters in order to have unitary construction for reducing potential leakage (Col 1, Lines 50-57). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Thomson and Keller as applied to claim 1, and further in view of Mancini et al. (US 2010/0263382).
Regarding Claim 18: Johnson in view of Keller teaches the nozzle assembly as discussed regarding Claim 10. 
Johnson in view of Keller do not disclose the pilot splitter (Annotated Figure I) defines a plurality of apertures about a circumference of the pilot splitter.
Mancini teaches that a pilot splitter can define a plurality of apertures about a circumference of the pilot splitter (Figure 6).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a plurality of apertures about a circumference of the pilot splitter of Johnson in view of Keller to provide cooling for the splitter as taught by Mancini (Mancini ¶ 44).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 6,453,660) in view of Haynes (US 2007/0151250).
Regarding Claim 10: Johnson discloses a fuel nozzle assembly (Figure 2) for a combustor system, comprising:
a fuel nozzle (Figure 2) having:
a pilot swirler (54 and 56) defining a pilot air inlet (Annotated Figure I) for an ingress of a pilot swirler airflow (air though swirlers 54 and 56), 
an outlet (Annotated Figure I) for an egress from the fuel nozzle of a mixture of the pilot swirler airflow and fuel, the outlet defined by a fuel nozzle outer wall (Annotated Figure I) in an outlet end portion of the fuel nozzle (Annotated Figure I), a main fuel injector (94), and
a pilot fuel injector (84);

a main fuel circuit (Annotated Figure I) for providing fuel to the main mixer, the main fuel circuit comprising a main fuel injection port (94) and an aft end portion of each of the plurality of main mixer inlet apertures (end towards the fuel nozzle outlet), wherein each of the main fuel injector and the pilot fuel injector is receives a portion of a fuel flow provided to the fuel nozzle (the prior art injectors each receive a portion of fuel flow in order to inject it), and
a centerline axis (Annotated Figure I).
Johnson does not disclose the main fuel injection port (94) disposed longitudinally aft, with respect to the centerline axis of the fuel nozzle assembly, of an aft end portion of each of the plurality of main mixer inlet apertures. 
Thomson teaches wherein a main fuel injector (Figure 4) comprises a main fuel injection port disposed longitudinally aft, with respect to a centerline axis of the fuel nozzle assembly, of an aft end portion of each of the plurality of main mixer inlet apertures (the fuel can been seen exiting aft of the radial swirler). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to position the main fuel injection port longitudinally aft, 
Johnson in view of Thomson does not disclose wherein the main fuel injection port is oriented at a non-perpendicular angle with respect to a centerline axis of the fuel nozzle assembly, the centerline axis extending axially along the fuel nozzle assembly.
Haynes teaches that counter flow fuel-air injection facilitate mixing of fuel and air (Figure 1 and ¶ 26). This results in fuel injection ports oriented at a non-perpendicular angle with respect to a centerline axis of the fuel nozzle assembly (Figure 1). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to angle the fuel injection ports of Johnson to direct forward into the airstream of the nozzle to increase mixing as taught by Haynes (¶ 26).	
Regarding Claim 19: Johnson in view of Thomson and Haynes discloses the fuel nozzle as claimed and discussed regarding Claim 10. Johnson in view of Thomson and Haynes further teach the injection port has an inlet end (an injection port has an inlet end to enable fuel flow) and an outlet end (an injection port has an outlet end to enable fuel flow), and wherein the outlet end is axially oriented forward with respect to the inlet end such that the injection port is angled forward with respect to the centerline axis of the fuel nozzle assembly (the injection port is angled forward into the airstream as discussed regarding claim 10).

Claims 24 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 6,453,660) in view of Myers Jr et al. (US 8,001,761).
Regarding Claim 24: Johnson discloses a gas turbine engine (abstract), comprising:

a fuel nozzle (assembly Figure 2) having a pilot swirler (swirlers 54 and 56) comprising
a fuel nozzle defining a pilot air inlet (Annotated Figure I) for an ingress of a pilot swirler airflow into a pilot airflow passage (Annotated Figure I), an outlet defined in an outlet end portion of the fuel nozzle (Annotated Figure I), a main fuel injector (94), and a pilot fuel injector (84), and
a main mixer (Annotated Figure I) attached to the outlet end portion of the fuel nozzle (Annotated Figure I), the main mixer extending about the outlet (Annotated Figure I), the main mixer defining a plurality of main mixer inlet apertures (openings between swirlers 98) formed on an outer circumference surface of the main mixer for an ingress of a main mixer airflow into a main airflow passage (92), the main mixer further defining a main mixer outlet (Annotated Figure I) for an egress from the main mixer of a mixture of the main mixer airflow and fuel (air from the swirlers 98 and fuel from 94),
wherein the pilot airflow passage has a pilot passage radial height (the pilot passage has a radial dimension) and the main airflow passage has a main passage radial height (the main passage has a radial height), 
wherein the pilot airflow passage is a single airflow passage from the pilot air inlet to a pilot splitter (Annotated Figure I), wherein the pilot splitter splits the pilot airflow passage into an inner air circuit and an outer air circuit (Annotated Figure I, the pilot splitter splits) the inner air circuit and the outer air circuit merging back into the single pilot airflow passage downstream of the pilot splitter (Annotated Figure I),
wherein a radial boundary wall (Annotated Figure I) defines a radially outer boundary of the pilot airflow passage forward of the pilot splitter and an outer boundary 
Johnson does not disclose a fuel system including a pilot fuel conduit supplying a fuel flow to the pilot fuel injector of the fuel nozzle, and a main fuel conduit providing a fuel flow to the main fuel injector of the fuel nozzle,
wherein each of the main fuel injector and the pilot fuel injector receives a portion of a fuel flow provided by the fuel system, and
wherein the fuel system controls to provide less than 80% of the fuel flow to the main fuel injector at a high power operating condition of the gas turbine engine.
Myers teaches a fuel nozzle (Figure 2) including a fuel system (Figure 5) including a pilot fuel conduit (180) supplying a fuel flow to the pilot fuel injector of the fuel nozzle, and a main fuel conduit (183) providing a fuel flow to the main fuel injector of the fuel nozzle,
wherein each of the main fuel injector and the pilot fuel injector receives a portion of a fuel flow provided by the fuel system (see valves 184  and 188), and
wherein the fuel system controls (204) to provide less than 80% of the fuel flow to the main fuel injector at a high power operating condition of the gas turbine engine
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include the fuel system of Meyers including a pilot fuel conduit supplying a fuel flow to the pilot fuel injector of the fuel nozzle, and a main fuel conduit providing a fuel flow to the main fuel injector of the fuel nozzle including their respective valves 
The gas turbine engine of Johnson in view of Myers would enable each of the main fuel injector and the pilot fuel injector is receives a portion of a fuel flow to the fuel nozzle (via the staging valves), and
wherein the fuel nozzle controls to provide less than 80% of the fuel flow to the main fuel injector at a high power operating condition of the gas turbine engine (The valves of Johnson in view of Myers can be controlled to provide less than 80% of the fuel flow to the main fuel injector at a high power operating condition of the gas turbine engine, as the flow could be turned off with the valve. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963), See MPEP 2115. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding Claims 11 and 12: Johnson in view of Myers teaches the fuel nozzle as claimed and discussed regarding Claim 24. The recitations the fuel controls to provide between 0% and 70% of the fuel flow to the main fuel injector at the high power operating condition of the gas turbine engine and the fuel system controls to provide between 30% to 100% of the fuel flow to the pilot fuel injector at the high power operating condition of the gas turbine engine, the valves of Johnson in view of Myers can be controlled to provide between 0% and 70% of the fuel flow to the main fuel injector at the high power operating condition of the gas turbine engine  The prior art is capable of operating in the claimed manner as fuel could be divided at different percentages between pilot fuel injectors and main fuel injectors during operation.

Regarding Claim 13: Johnson in view of Myers teaches the fuel nozzle as claimed and discussed regarding Claim 24. The recitation wherein a total combustor airflow through the combustor system comprises the pilot swirler airflow and the main mixer airflow, wherein the pilot swirler airflow corresponds to the pilot passage radial height and is at least 14% of the total combustor airflow, and wherein the main mixer airflow corresponds to the main passage radial height and is less than 50% of the total combustor airflow is directed to an intended use of the claimed apparatus (The division of combustor airflow is intended use and does not provide any structural difference or limitations to the apparatus. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963), See MPEP 2115. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus 

Regarding Claim 14: Johnson in view of Myers teaches the fuel nozzle as claimed and discussed regarding Claim 13. The recitation wherein the pilot swirler airflow is between 15% to 40% of the total combustor airflow, and wherein the main mixer airflow is between 25% to 50% of the total combustor airflow is directed to an intended use of the claimed apparatus (The division of combustor airflow is intended use and does not provide any structural difference or limitations to the apparatus. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963), See MPEP 2115. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In addition the prior art is capable of operating in the claimed manner as there would exist a condition between zero total combustor airflow and maximum total combustor airflow where the pilot swirler and/or main mixer would be capable of handling all of the total combustor airflow, in addition the pilot swirler and/or main mixer has the capability to handle no airflow of the total combustor airflow.)


Response to Arguments
Applicant’s arguments, filed 3/4/2021 with respect to the claims have been considered but are not persuasive. The arguments presented are moot as the claims were amended (as part of the afcp 2.0 consideration) and therefore additional references and/or combinations of references were needed to meet the limitations of the claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/ T.J. /Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741